—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights based upon permanent neglect, the mother appeals from an order of disposition of the Family Court, Rings County (Bogacz, J.), dated March 21, 1997, which, after a fact-*375finding hearing and upon a determination that she had neglected her son Travis Taylor W., terminated her parental rights and transferred custody and guardianship of her son to Community Maternity Services and the Commissioner of Social Services of the City of New York for purposes of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect. The agency established by clear and convincing evidence that it made diligent attempts to strengthen the parent-child relationship, and that despite its encouragement, the mother failed to maintain contact with her son on a regular basis, and failed to plan for his future (see, Social Services Law § 384-b; Matter of Department of Social Servs. [Nicholas Douglas B.], 254 AD2d 417).
The evidence further supports the Family Court’s determination that the child’s best interests would be served by terminating the mother’s parental rights and freeing him for adoption (see, Matter of Sheila G., 61 NY2d 368; Matter of Department of Social Servs. [Nicholas Douglas B.], supra, at 418). Santucci, J. P., S. Miller, McGinity and Smith, JJ., concur.